Citation Nr: 1108503	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbosacral degenerative disc disease with stenosis.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected lumbosacral degenerative disc disease with stenosis.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007, November 2008, and February 2010 rating decisions of the RO.

In December 2010, the Veteran and his wife testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbosacral degenerative disc disease with stenosis, entitlement to an evaluation in excess of 40 percent for service-connected lumbosacral degenerative disc disease with stenosis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's hearing was within normal limits on separation from service.  

2.  The Veteran had hearing loss for VA purposes starting in 1995, many years after separation from service.

3.  The competent and credible evidence of record reflects that the Veteran's current bilateral hearing loss is not related to service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or a result of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  After issuance of the March 2009 letter, and opportunity for the Veteran to respond, the June 2010 statement of the case reflects readjudication of the claim.  The Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in March 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in December 2010.  He was afforded a comprehensive VA audiologic examination in furtherance of his claim in December 2009.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Factual Background 

In April 1970, on separation, the Veteran's hearing was normal for VA purposes.  38 C.F.R. § 3.385.  An audiogram at that time revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
15
20
15

Following service, the Veteran first sought treatment for hearing loss in 1995, when he reported a two-year history of decreased hearing.

A February 2005 VA audiogram revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
50
LEFT
15
20
25
65
60

Speech discrimination was 92 percent in the right ear and 88 percent in the left ear.

As apparent, as of February 1995, hearing loss for VA purposes was present.  Id.  

On December 2009 VA audiologic examination, bilateral hearing loss within the meaning of 38 C.F.R. § 3.385 was confirmed.  The examiner opined that the Veteran's hearing loss was not due to noise exposure in service because hearing was normal on separation and there was no recognized medical evidence to support a late onset noise-induced hearing loss.

At his December 2010 hearing, the Veteran testified to the presence of hearing problems since returning from Vietnam.  

Discussion

A careful review of the evidence militates against the grant of service connection for bilateral hearing loss.  

The record contains contradictory information from the Veteran as to the time of onset of his bilateral hearing loss.  In 1995, the Veteran told a VA examiner that he began to notice hearing loss two years earlier.  He made that statement for treatment purposes.  During his December 2010 hearing, the Veteran testified that he had diminished hearing since service.  The Board finds the 1995 statement more probative because it was made in the context of medical treatment, and it was made closer in time to service.  Presumably, in 1995, the Veteran had a better recollection of events in service than he did in late 2010.  In any event, the Board does not find the hearing testimony credible regarding the time of onset of hearing loss because it contradicts an earlier-in-time statement and because the allegation made during the hearing was made in the context of an appeal regarding entitlement to potentially monetary VA benefits.  The Board concludes that the statement for treatment purposes is more credible than the later-in-time testimony pertaining to entitlement to VA benefits.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).  

Because the credible evidence reflects that the Veteran first noticed hearing impairment in the early 1990's, because evidence reflects that hearing loss for VA purposes was not present until 1995, and due to the medical opinion indicating that current bilateral hearing loss is not due to service, service connection for the Veteran's bilateral hearing loss is denied.  38 C.F.R. § 3.303.  The Board emphasizes that the VA examiner explained that the medical literature did not support late onset noise-induced hearing loss.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the remainder of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, to ensure that the record is complete, clinical records from the Miami VA Healthcare System dated from May 27, 2010 to the present are to be associated with the claims file.  See generally 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, the Veteran sustained a back injury in service.  He asserts that his right hip disability is related to the accident or to the service-connected low back disability.  The RO has obtained a medical opinion reflecting no relationship between the Veteran's right hip disability and the service-connected low back disability.  The examiner, who was not a physician, explained in essence that arthritis in the low back did not cause arthritis in the hips.  The examiner did not comment on the actual etiology of the right hip disability or upon any aggravation that might have been caused by the Veteran's service-connected low back disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the Board finds that a new orthopedic examination must be provided so that the foregoing questions can be answered.  The Board asks that the examination be conducted by a physician.  

Next, as to the claim regarding an increased rating for the service-connected low back disability, the Veteran alleges that the disability has worsened.  Moreover, the low back has not been comprehensively evaluated for rating purposes in over three years.  As such, an orthopedic examination to determine the current severity of the Veteran's service-connected low back disability is in order.  38 C.F.R. § 4.2 (2010); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1995).

Regarding entitlement to TDIU, the Veteran has insisted that his low back disability has become progressively worse.  Moreover, for several years, he has asserted that he could not work due to his service-connected disabilities and, most notably, his service-connected low back disability.  The record reflects that he is a carpenter and that he had a long career with the Miami Dade Public Schools as a carpentry instructor.  He has presented a February 2009 statement from a former employer indicating that his poor health prevents him from working.  This evidence, unfortunately, has not attributed the Veteran's inability to work to any specific disability.  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The Veteran is in receipt of service connection for lumbosacral degenreative disc disease with stenosis, which he is rated 40 percent disabling; a skin disorder of the feet, which is rated 30 percent disabling; diabetes mellitus type II, which is rated 20 percent disabling; tinnitus, which is rated 10 percent disabling; peripheral neuropathy of the left lower extremity, which is rated 10 percent disabling; peripheral neuropathy of the right lower extremity, which is rated 10 percent disabling; a right eyebrow scar, which is rated zero percent disabling; and a scar on the sole of the right foot, which is rated zero percent disabling.  His combined disability rating is 80 percent.  38 C.F.R. § 4.25 (2010).  He meets the minimum schedular requirements for TDIU in that he has an 80 percent combined disability rating (which is greater than the 70 percent minimum) with a single disability being at least 40 percent disabling.  38 C.F.R. § 4.16.

Despite meeting the minimum schedular requirements for a grant of TDIU, the evidence is unclear as to whether the Veteran's service-connected disabilities, in and of themselves, preclude employment.  

For the purpose of clarification, a VA examination is in order.  The examiner is to indicate whether the Veteran's service-connected disabilities, in and of themselves, are sufficient to preclude substantially gainful employment while taking into account the Veteran's qualifications and employment history but not his age.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Associate with the claims file all clinical records from the Miami VA Healthcare System dated from May 27, 2010 to the present.  

2.  Schedule a VA orthopedic examination to be conducted by a physician for (1) an opinion regarding whether the Veteran's right hip disability is at least as likely as not (50 percent or greater likelihood) related to service or to another service-connected disability.  In the event that the right hip disability is found to be unrelated to service and not the result of a service-connected disability, the examiner should opine regarding whether the right hip disability is aggravated in any way by the Veteran's service-connected low back disability.  (2) The examiner is asked to assess the current severity of the Veteran's service-connected low back disability.  The examiner must describe all symptoms and manifestations of the Veteran's low back disability including accurate range of motion measurements.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that low back pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the low back exhibits weakened movement, excess fatigability, or incoordination.  Finally, the examiner should comment upon the low back disability's impact upon employability.  

A review of all pertinent documents in the claims file should be reviewed in conjunction with the examination, and the examination report should state whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

3.  Schedule a VA medical examination in order to determine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities alone are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history.  Age cannot be considered in rendering the requested opinion.  

A review of all pertinent documents in the claims file should be reviewed in conjunction with the examination, and the examination report should state whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

4.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


